By the Court:
The demurrer to the complaint was properly overruled. The publication complained of was libelous per se, and was not privileged. The libelous matter was contained in a sworn application addressed to the Justices of this Court by the defendant, requesting an extension of time to file the transcript on appeal in a cause wherein the defendant was appellant. The reason which he assigned as a ground for the extension was that he had recently met with a severe accident which disabled him from preparing the transcript on appeal. But instead of confining himself to this, which was the only material matter in his application, he proceeded to give a history of the proceedings in the cause, and charged his attorney (the present plaintiff) with having entered into a collusive agreement with the attorney for the adverse party. All this was wholly foreign to the application for an extension of time, and under no recognized rule can be .treated as privileged. The motion for a new trial was properly denied. There was no specification in the statement of the particulars wherein the evidence was insufficient to justify the verdict, nor of the errors of law which were relied upon.
Judgment and order affirmed. Remittitur forthwith.